                                   UNITED STATES BANKRUPTCY COURT
                                             MIDDLE DISTRICT OF PENNSYLVANIA
In re:
                                                                                                     Chapter: 11
    Roman Catholic Diocese of Harrisburg
    aka Diocese of Harrisburg                                                                        Case number: 1:20−bk−00599−HWV

                            Debtor 1                                                                 Document Number: 53

                                                                                                     Matter: Motion to Extend Automatic Stay

                                                                              Notice
Notice is hereby given that:

This Bankruptcy Petition was filed on February 19, 2020.

A hearing on the above referenced matter has been scheduled for:

                          United States Bankruptcy Court
                          Ronald Reagan Federal Building,     Date: 4/2/20
                          Bankruptcy Courtroom (3rd Floor),
                          Third & Walnut Streets, Harrisburg, Time: 09:30 AM
                          PA 17101

Any objection/response to the above referenced matter must be filed and served on or before March 18, 2020.

Any objection/response filed will be heard at the above scheduled hearing.
Initial requests for a continuance of hearing ( L.B.F. 9013−3, Request to Continue Hearing/Trial with Concurrence) shall be filed with the Court. Requests received by
the Court within twenty−four (24) hours of the hearing will not be considered except in emergency situations. Additional requests for continuance must be filed as a
Motion.

Requests to participate in a hearing telephonically shall be made in accordance with L.B.R. 9074−1(a).

Electronic equipment, including cell phones, pagers, laptops, etc., will be inspected upon entering the Courthouse. These devices may be used in common areas and
should be turned to silent operation upon entering the Courtroom and Chambers.

Photo identification is required upon entering the Courthouse.




Address of the Bankruptcy Clerk's Office:                                            For the Court:
Ronald Reagan Federal Building                                                       Terrence S. Miller
228 Walnut St, Rm 320                                                                Clerk of the Bankruptcy Court:
Harrisburg, PA 17101−1737                                                            By: DeborahGeorge, Deputy Clerk
(717) 901−2800
Hours Open: Monday − Friday 9:00 AM − 4:00 PM                                        Date: February 26, 2020

nthrgreq(02/19)




      Case 1:20-bk-00599-HWV Doc 59 Filed 02/26/20 Entered 02/26/20 11:13:00                                                                             Desc
                           Notice Hearing Required Page 1 of 1
